IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  August 27, 2008
                                 No. 06-31144
                               Consolidated with             Charles R. Fulbruge III
                                 No. 07-30223                        Clerk
                              Summary Calendar


RICHARD MAHOGANY, JR

                                            Plaintiff-Appellant

v.

JIM ROGERS, Warden, Washington Parish Correctional Institute; MICHAEL
HARRELL, Investigator; JEFF WILLIAMS, Lieutenant; MICAH MCMURRAY,
Sergeant; RONALD BRANCH, Major; RICHARD STALDER, Secretary; KATHY
MCGINNIS, Warden

                                            Defendants-Appellees


                 Appeals from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:06-CV-2351


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      In these consolidated appeals, Defendant-Appellant Richard Mahogany,
Jr., Louisiana prisoner # 123340, contests the district court’s dismissal of his §
1983 complaint against various employees of the Louisiana Department of


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-31144
                                c/w No. 07-30223

Corrections, contending that they had initiated a false disciplinary action
against him as a “reprisal” for his filing an administrative remedy procedure
(ARP) complaint against them and submitting evidence in support of the ARP
and possible future court proceedings.       The district court dismissed the
complaint as frivolous and for failure to state a claim because it was barred
under Heck v. Humphry, 512 U.S. 477 (1994). Mahogany also challenges the
district court’s order denying his motion for reconsideration of the magistrate
judge’s (MJ) denial of his “Motion For Judgment/Rule to Show Cause”concerning
the defendants’ alleged spoliation of evidence. This interlocutory order merged
into the district court’s final judgment and became reviewable in Mahogany’s
appeal of the final judgment. See Dickinson v. Auto Ctr. Mfg. Co., 733 F.2d 1092,
1102 (5th Cir. 1983).
      Mahogany’s retaliation claim is not barred under Heck because “favorable
termination [of allegedly retaliatory disciplinary proceedings] is not a requisite
of a retaliatory interference claim.” Woods v. Smith, 60 F.3d 1161, 1164 (5th Cir.
1995). Mahogany has not, however, alleged “a chronology of events from which
retaliation may plausibly be inferred,” nor has he shown that the defendants’
destruction of evidence supported such a chronology of events.           Jones v.
Greninger, 188 F.3d 322, 324-25 (5th Cir. 1999).
      Accordingly, the district court’s dismissal of Mahogany’s complaint is
AFFIRMED.
      Despite our briefing order, counsel failed adequately to brief the issue
whether the district court erred in failing to consider Mahogany’s retaliation
claim or in denying his motion for judgment; neither has counsel addressed the
issue whether Mahogany has established a retaliation claim.           Counsel is
ORDERED to show cause within 30 days why she should not be sanctioned. See
Coghlan v. Starkey, 852 F.2d 806, 808-09 (5th Cir. 1988).



                                        2